Citation Nr: 1720617	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to March 2004 and October 2009 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In April 2015, the Veteran withdrew her request for a Board hearing.  In September 2015, the Board remanded this matter for further development.  The case is again before the Board.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tension headaches had their onset in service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tension headaches have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a headache disorder.  She filed a claim for service connection for headaches in July 2011, asserting that such headaches were related to service or secondary to her service-connected disabilities.  The Veteran reported exposure to loud noises, JP8 and other fuels, sand/dust, smoke from burning trash or feces, garbage, and vehicle or truck exhaust fumes during service.  See November 2010 Post-Deployment Health Assessment.
Her service-connected disabilities include those related to an incident in Iraq when she had to tuck and roll into a ditch to avoid a truck.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering lay evidence, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tension headaches is warranted.

The Veteran served on active duty from September 2003 to March 2004 and from October 2009 to September 2010, including service in the Persian Gulf War.  

The Veteran's October 2009 pre-deployment assessment does not mention headaches and the service treatment records do not mention headache complaints during active duty.

The Veteran's November 2010 post-deployment health assessment notes that she did not report bad headaches.  It also noted that the Veteran was worried about her health because she was exposed to loud noises, JP8 and other fuels, sand/dust, smoke from burning trash or feces, garbage, and vehicle or truck exhaust fumes during service.

Exactly one month after separation from service, in October 2010, the Veteran sought treatment for headaches.  See October 2010 VA Treatment Record.  At that time, she reported that she had been experiencing headaches every one to two weeks.  VA treatment records show that she continued to seek treatment for headaches throughout the claims period.  See, e.g., November 2011, June 2012, November 2012, January 2015, April 2015, July 2015, November 2016, and December 2016 VA Treatment Records (noting headaches).

The Veteran underwent VA examination in relation to her headache claim in June 2012.  During the June 2012 VA examination, the Veteran reported occasional headaches ranging from dull to sharp.  The June 2012 VA examiner diagnosed the Veteran with tension headaches with a diagnosis date of 2011.  The VA examiner noted that the Veteran reported her onset of headaches in January 2011 when she was at home knitting, and reported that the headaches began at the base of the skull and stayed in the posterior of her head.  She treated her headaches with Tylenol in addition to her prescription pain medication.  The June 2012 VA examiner opined that the Veteran's tension headaches were less likely than not related to a specific exposure event experienced by the Veteran in Southwest Asia.  The VA examiner explained that the Veteran reported onset of headaches after service in 2011.  However, the VA examiner failed to acknowledge or address the Veteran's reports, in October 2010, that she had been experiencing headaches for several weeks.  See October 2010 VA Treatment Record.  The VA examiner's opinion lacks probative value as it is based on inaccurate facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding a medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning).  

In a July 2012 addendum, the VA examiner explained that the Veteran has had numerous issues (chronic pain, mental health, and others) that can easily cause headaches and that it would be speculation to opine as to whether her headaches are specifically caused or aggravated by her right shoulder disability.

In September 2014, the Veteran underwent further VA examination in relation to her headache claim.  The September 2014 VA examiner confirmed the Veteran's diagnosis of tension headaches.  During the VA examination, the Veteran reported headaches since 2010, approximately two months after service.  She reported that she does not know what precipitated the headaches.  She relayed that one doctor thought the headaches may be related to caffeine or smoking, but that she cut back on both.  She reported that the headaches are severe and cause her to lie down.  The September 2014 VA examiner opined that the Veteran's headaches were less likely than not due to her service-connected pain disorder as they did not seem connected in time.  However, the September 2014 VA examiner did not opine as to whether the Veteran's tension headaches began in service or were otherwise related to service.

After resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of tension headaches with an onset in service.  There are no adequate medical opinions addressing the issue of whether the Veteran's tension headaches had an onset in service or were otherwise related to service.  However, the Veteran's headache condition manifests with symptoms readily observable by a lay person, such as pain, and therefore the Veteran is competent to report them.  See Layno, supra.  Here, the Veteran's competent and credible statements show she had been experiencing headaches for several weeks when she first reported them in October 2010, taking her headaches back to her separation from service in September 2010.

Therefore, viewing the evidence as a whole and resolving all doubt in the Veteran's favor, the Board finds that the Veteran has tension headaches with an onset during service.  Consequently, service connection for tension headaches is warranted.


ORDER

Service connection for tension headaches is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


